FILED
                            NOT FOR PUBLICATION                             FEB 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50002

               Plaintiff - Appellee,             D.C. No. 3:11-cr-03459-JLS

  v.
                                                 MEMORANDUM*
CORNELIO ROJAS SANTIAGO,

               Defendant - Appellant.


                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Cornelio Rojas Santiago appeals from the district court’s judgment and

challenges the 121-month sentence imposed following his guilty-plea conviction

for conspiracy to import cocaine, in violation of 21 U.S.C. §§ 952, 960, and 963;

and aiding and abetting the importation of cocaine, in violation of 18 U.S.C. § 2

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 21 U.S.C. §§ 952, 960, and 963. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      Rojas Santiago contends that the district court procedurally erred by failing

to apply the 18 U.S.C. § 3553(a) factors and to address his mitigation arguments.

We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The record reflects that the district court

properly considered the section 3553(a) factors and adequately addressed Rojas-

Santiago’s arguments. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.

2008) (en banc).

      Rojas Santiago also contends that his sentence is substantively unreasonable.

The district court did not abuse its discretion in imposing Rojas Santiago’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The low-end

Guidelines sentence is substantively reasonable in light of the section 3553(a)

factors and the totality of the circumstances, including the 120-month mandatory-

minimum sentence for this crime and Rojas Santiago’s role in the drug-trafficking

operation. See id.

      AFFIRMED.




                                          2                                    13-50002